Appellant was convicted for a violation of the prohibitory liquor law and his punishment was assessed at 40 days' imprisonment and a fine of $400. The information in this cause charged the defendant with two separate and distinct offenses, to win. The sale of intoxicating liquors and having intoxicating liquors in his possession with the intention of selling the same. That two separate and distinct offenses cannot be joined in one and the same information or indictment has been repeatedly decided by this court. See Bonitzer v. State,4 Okla. Cr. 354; Colon Cochran v. State, 4 Okla. Cr. 379. But even without these decisions we would be compelled to hold that this information is bad for duplicity, because section 6699 of Snyder's Comp. Laws of Okla. 1909 in express terms declares that the information or indictment must charge but one offense. The court should therefore have sustained the demurrer filed by appellant to the information upon the ground of duplicity.